Case 1:20-cv-22957-RNS Document 179 Entered on FLSD Docket 08/20/2021 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI-DADE DIVISION

  SCANZ       TECHNOLOGIES, INC., fka
  EQUITYFEED CORPORATION, A Canadian
  (Quebec) Corporation,

                 Plaintiff,
                                                        Case No. 20-cv-22957(RNS/EGT)
  vs.
                                                        STIPULATION OF DISMISSAL OF COMPLAINT
  JEWMON ENTERPRISES, LLC, et al.,                      PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(ii)

                 Defendants.


         IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Scanz Technologies,

  Inc., f/k/a EquityFeed Corporation (“Plaintiff’) and Defendants Timothy Sykes, Zachary

  Westphal, Jewmon Enterprises, LLC, Millionaire Publishing, LLC, Millionaire Media, LLC, and

  Stockstotrade.com, Inc. (collectively, “Defendants”), and the parties’ respective counsel, that

  Plaintiff’s Complaint (D.E. 1) is hereby dismissed as against all Defendants, with prejudice,

  pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).


  Date: August 3, 2021
Case 1:20-cv-22957-RNS Document 179 Entered on FLSD Docket 08/20/2021 Page 2 of 2



   /s/ Elad D. Botwin                                     /s/ Justin B. Elegant
   Gustavo D. Lage                                        Justin B. Elegant
   Florida Bar No. 972551                                 Florida Bar No. 0134597
   Elad D. Botwin                                         Sabrina T. Zarco
   Florida Bar No. 1019163                                Florida Bar No. 1025800
                                                          BERGER SINGERMAN LLP
   SQUIRE LAW GROUP, P.A.                                 1450 Brickell Avenue, Suite 1900
   301 W. Atlantic Avenue, Suite 5                        Miami, FL 33131
   Delray Beach, FL 33444                                 Phone: (305) 755-9500
   Phone: (888) 788-8816                                  jelegant@bergersingerman.com
   Fax: (786) 577-0425                                    szarco@bergersingerman.com
   glage@squirelawgroup.com
   ebotwin@squirelawgroup.com                             Brett D. Jaffe (admitted pro hac vice)
                                                          Steven R. Campbell (admitted pro hac vice)
   Attorneys for Plaintiff Scanz Technologies, Inc.       Reade W. Seligmann (admitted pro hac vice)
                                                          Gregg A. Fish (admitted pro hac vice)
   /s/ Raúl B. Mañón                                      ALSTON & BIRD LLP
                                                          90 Park Avenue
   Raúl B. Mañón
                                                          New York, New York 10016-1387
   Florida Bar No. 18847
                                                          Phone: 212-210-9400
   SQUIRE PATTION BOGGS (US) LLP
                                                          brett.jaffe@alston.com
   200 South Biscayne Boulevard, Suite 4700
                                                          steven.campbell@alston.com
   Miami, FL 33131
                                                          reade.seligmann@alston.com
   Phone: +1 305-577-7000
   raul.manon@squirepb.com
                                                          David S. Frist (admitted pro hac vice)
                                                          ALSTON & BIRD LLP
   Gabriel Colwell (admitted pro hac vice)
                                                          One Atlantic Center
   SQUIRE PATTION BOGGS (US) LLP
                                                          1201 West Peachtree Street
   555 South Flower Street, 31st Floor
                                                          Suite 4900
   Los Angeles, CA 90071
                                                          Atlanta, GA 30309-3424
   Phone: +1 213-689-5126
                                                          Phone: 404-881-7000
   gabriel.colwell@squirepb.com
                                                          david.frist@alston.com
   Joseph A. Meckes (admitted pro hac vice)
                                                          Attorneys for Defendants Jewmon Enterprises,
   SQUIRE PATTION BOGGS (US) LLP
                                                          LLC, Timothy Sykes, Millionaire Publishing,
   275 Battery Street, Suite 2600
                                                          LLC, and Millionaire Media, LLC
   San Francisco, CA 94111
   Phone: +1 415-954-0201
   joseph.meckes@squirepb.com

   Attorneys for Defendants StocksToTrade.com, Inc.
   and Zachary Westphal




                                                      2
